DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on October 4, 2022 and November 2, 2022 have been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1-3 filed October 04, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2017/0019864, Hwang hereafter) in view of Yang et al. (US 2018/0324714, Yang hereafter) and further in view of Iwai et al. (US 2020/0245264, Iwai hereafter.
RE claim 1, Hwang discloses a terminal that performs radio communication with a radio base station and supports dual connectivity in which the terminal simultaneously connects to the radio base station and another base station (Paragraphs 9-11), the terminal comprising: a transmitter that transmits to the radio base station and the another base station a report of power headroom of the terminal (Paragraphs 185-188 and 217); and a processor that omits at least part of transmission of the report of power headroom (Paragraphs 185-188 and 217).
Hwang does not explicitly disclose wherein the another base station is of another communication system from the base station, and wherein Type 1 and Type 3 power headroom are applicable to the terminal.
However, Yang teaches wherein the another base station is of another communication system from the base station (Paragraphs 4 teaches a UE configured with dual connectivity to two or more base stations and communicates with them simultaneously. The UE may transmit a power headroom report to each of the connected base stations. Paragraphs 25 and 27 further teaches similar but further provides for an example whereby one base station is a eNB and the other is a gNB).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the terminal of Hwang with the teachings of Yang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Hwang in view of Yang does not explicitly disclose wherein Type 1 and Type 3 power headroom are applicable to the terminal.
However, Iwai teaches wherein Type 1 and Type 3 power headroom are applicable to the terminal (Iwai is directed to Power Headroom Reporting for one or more beams. Paragraph 25 teaches that for LTE a terminal reports a Power Headroom of a PUSCH via the given equation. This is referred to as a Type 1 PH. Paragraph 167 further teaches that in a case where an SRS alone is transmitted for a given CC as an UL channel, a Type 3 PH is calculated and reported according to the equation therein.)
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the terminal of Hwang in view of Yang with the teachings of Iwai since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Both are directed to Power Headroom Reporting. Iwai merely teaches known types of power headroom calculations for certain UL channel usage scenarios.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 2, Hwang in view of Yang and further in view of Iwai discloses the terminal as claimed in claim 1 as set forth above. Note that Hwang further discloses wherein the processor controls transmission or stop of transmission of a report of power headroom that is a difference between a maximum transmission power and a transmission power of a physical uplink shared channel (Paragraphs 185-188).
RE claim 3, Hwang in view of Yang and further in view of Iwai discloses the terminal as claimed in claim 1 as set forth above. Note that Hwang further discloses comprising a receiver that receives from the radio base station an instruction indicating the predetermined type, wherein the processor controls transmission or stop of transmission of the report of the power headroom based on the predetermined type received from the radio base station (Paragraph 217)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461